Title: From George Washington to Daniel Brodhead, 13 October 1780
From: Washington, George
To: Brodhead, Daniel


                  
                     
                     Dear Sir
                     Head Quarters near Passaic Falls 13th October, 1780.
                  
                  Your favors of the 18th and 21st of August reached my hands a few
                     days before I sat out for Harford to meet the French Admiral and General. This
                     has occasioned their remaining unanswered to this time.
                  I have approved the sentences of the Court Martial against
                     Capt. Beal, Peter Davis of the 9th Virginia and David Gamble of the 8th
                     Penna Regiment—Gamble appearing to me the most proper object for an
                     example, I have directed his execution. The time and place is left to your
                     option. The Adjutant General transmits you the extract from General Orders
                     respecting the above. I am sorry,  that I cannot,considering the former good Character of
                     Capt. Beal,  comply with the recommendation of the Court in his
                     favor. The circumstance of his receiving the  Grain and Rifle Gun for transferring
                     Mr Cloud to another Corps is so inconsistent with the character of an Officer,
                     that I cannot, with any degree of propriety, reinstate him.
                  I return you part of the proceedings of a Court Martial upon John
                     Gosset of the 9th Virginia Regt. I imagine the remainder has been left out when your packet was made up.
                  The want of Provision is a clog to our operations in every
                     quarter. We have several times,in the course of this Campaign, been without
                     either Bread or Meat, and have never had more than four or five days before
                     hand. The smallness of your force will not admit of an expedition of any
                     consequence, had you Magazines. You must therefore, of necessity, confine
                     yourself to partizan strokes, which I wish to see encouraged. The State of
                     Virginia are very desirous of an expedition against Detroit, and would make
                     great exertions to carry it into execution. But while the enemy are so
                     formidable to the southward, and are making such strides in that quarter, I
                     fear it will require a greater force of Men and supplies to check them than
                     we, since the defeat near Campden, shall be able shortly to draw together. I am,
                     Dear Sir Your most obt Servt
                  
                     Go: Washington
                  
                  
                     P.S. Since writing the foregoing, I have received your favors
                        of the 5th, 14th and 17th Septemr. Your distress for provision, considering the
                        distance you are from supplies, and the approach of Winter is very
                        alarming, and I shall therefore take the earliest opportunity of laying
                        before Congress the situation of the Garrison, and the necessity which there
                        seems to be of furnishing the department with more certain means of
                        procuring provisions, than a bare dependence upon the requisitions made from
                        the States. Necessity must in the mean time justify the measure of taking by
                        impress what the inhabitants can spare.
                     When the Court Martial have finished the business before them,
                        it may be dissolved.
                  
               